


Exhibit 10.17(ii)
[dieboldbluea04.jpg]
Deferred Shares Agreement
WHEREAS, __________________ (hereinafter called the “Grantee”) is a Non-Employee
Director of Diebold, Incorporated (hereinafter called the “Corporation”); and
WHEREAS, the execution of a Deferred Shares Agreement (hereinafter called the
“Agreement”) substantially in the form hereof has been authorized by a
resolution of the Board of Directors of the Corporation (the “Board”) duly
adopted on ______________ (the “Date of Grant”).
NOW, THEREFORE, the Corporation hereby confirms to the Grantee, effective as of
the Date of Grant, pursuant to the Corporation’s Amended and Restated 1991
Equity and Performance Incentive Plan (as amended and restated as of April 24,
2014) (the “Plan”), the grant of _________ Deferred Shares subject to the terms
and conditions of the Plan and the terms and conditions described below.
1.
Definitions.

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan. As used in this Agreement:
(a)
A “Change in Control” shall be deemed to have occurred if any of the following
events shall occur:

(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either: (A)
the then-outstanding shares of common stock of the Corporation (the “Corporation
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary of the
Corporation, or (4) any acquisition by any Person pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
1(a); or

(ii)
Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (ii), the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Corporation in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened





--------------------------------------------------------------------------------




solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

(iv)
Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

(b)
“Deferral Period” means the period commencing on the Date of Grant and ending on
the Vesting Date (defined below).

2.
Vesting of Deferred Shares.

(a)
General. Subject to the terms and conditions of Section 2(b), (c), (d) and (e)
hereof, the Grantee’s right to receive Deferred Shares under this Agreement
shall become nonforfeitable on the first anniversary of the Date of Grant (the
“Vesting Date”). Except as provided below, if Grantee terminates services prior
to the Vesting Date, his or her Deferred Shares granted under this Agreement
will be forfeited.

(b)
Effect of Change in Control. In the event of (i) a Change in Control after the
Date of Grant but prior to the Vesting Date and (ii) prior to the Vesting Date,
the Grantee’s service as a Non-Employee Director of the Corporation terminates
(A) in connection with a request made by the Corporation or the Board that the
Grantee resign as a Non-Employee Director or (B) as a result of the Grantee not
being nominated for re-election as a Non-Employee Director in connection with
the Change in Control, then the Deferred Shares granted hereby shall immediately
become nonforfeitable. Notwithstanding anything in this Section 2(b) to the
contrary, in connection with a Business Combination the result of which is that


2

--------------------------------------------------------------------------------




the Corporation Common Stock and Voting Stock is exchanged for or becomes
exchangeable for securities of another entity, cash or a combination thereof, if
the entity resulting from such Business Combination does not assume the Deferred
Shares confirmed hereby and the Corporation’s obligations hereunder, or replace
the Deferred Shares confirmed hereby with a substantially equivalent security of
the entity resulting from such Business Combination, then the Deferred Shares
granted hereby shall immediately become nonforfeitable as of immediately prior
to such Business Combination.
(c)
Effect of Death, Disability. If the Grantee dies or becomes disabled (which
shall mean that Grantee is no longer able to perform the duties of a Director on
account of a medically determinable physical or mental impairment) prior to the
Vesting Date, the Deferred Shares granted hereby shall immediately become
nonforfeitable.

(d)
Effect of Retirement. If the Grantee’s service as a Non-Employee Director should
terminate prior to the Vesting Date when he or she has served as a Director for
ten full years or more or attained age 72, the Deferred Shares granted hereby
shall become immediately nonforfeitable.

(e)
Effect of Other Termination of Service. In the event that the Grantee’s service
as a Non-Employee Director shall terminate prior to the Vesting Date in a manner
other than any specified in Section 2(b), 2(c) or 2(d) hereof, the Grantee shall
forfeit any Deferred Shares that have not become nonforfeitable by such Grantee
at the time of such termination; provided, however, that the Board upon
recommendation of the Board Governance Committee may order that any part or all
of such Deferred Shares become nonforfeitable.


3

--------------------------------------------------------------------------------






3.Issuance of Common Shares.
Except as otherwise provided in Section 7 hereof, the Deferred Shares granted
hereby, to the extent vested, shall be issued to the Grantee in the form of
Common Shares at the end of the Deferral Period, provided, however, that (a) in
the event of the death of the Grantee, the Common Shares shall be issued at the
time of such event, (b) in the event the Grantee experiences a “separation from
service” as so defined for purposes of Section 409A(a)(2)(A)(i) of the Code, the
Common Shares to the extent nonforfeitable shall be issued at the time of such
“separation from service.”
4.
Payment of Dividend Equivalents.

During the Deferral Period, from and after the Date of Grant and until the
earlier of (a) the time when Common Shares are issued in accordance with Section
3 hereof, or (b) the time when the Deferred Shares are forfeited in accordance
with Section 2(e) hereof, provided that the Grantee holds the Deferred Shares on
the applicable record date, the Corporation shall pay to the Grantee, whenever a
dividend is paid on Common Shares (or at such later time as may be consistent
with the Corporation’s administrative requirements), an amount of cash equal to
the product of the per-share amount of the dividend paid times the number of
such Deferred Shares.
5.
Deferred Shares Non-Transferable.

Neither the Deferred Shares granted hereby nor any interest therein or in the
Common Shares related thereto shall be transferable other than by will or the
laws of descent and distribution prior to payment.
6.
Dilution and Other Adjustments.

In the event of any change in the aggregate number of outstanding Common Shares
by reason of (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
then the Board shall adjust the number of Deferred Shares then held by the
Grantee in such manner as to prevent the dilution or enlargement of the rights
of the Grantee that would otherwise result from such event. Furthermore, in the
event that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Board may provide in substitution of any or
all of the Grantee’s rights under this Agreement such alternative consideration
as the Board may determine in good faith to be equitable under the
circumstances. Such adjustments made by the Board shall be conclusive and
binding for all purposes of this Agreement.
7.
Compliance with Section 409A of the Code.

To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
8.
Becoming an Employee.

If the Grantee becomes an employee of the Corporation or a Subsidiary after the
Date of Grant while remaining a member of the Board of Directors of the
Corporation, any Deferred Shares held by the Grantee at the time of commencement
of such employment shall not be affected thereby.

4

--------------------------------------------------------------------------------




9.
Stock Ownership Guidelines.

If Grantee is remains subject to the Stock Ownership Guidelines for Directors
(as established by the Board of Directors from time to time) at the time Common
Shares are delivered under this Agreement, Grantee may liquidate up to 40% of
the Common Shares to cover any tax liabilities related to the distribution of
Common Shares or inclusion of Deferred Shares in income under Code Section 409A.
10.
Plan.

This Agreement is subject to the terms and conditions of the Plan.
11.
Amendments.

Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto; provided, however, that
no amendment shall adversely affect the rights of the Grantee with respect to
Deferred Shares without the Grantee’s consent.
12.
Validity.

If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision in any
other person or circumstances shall not be affected, and the provisions so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.
13.
Governing Law.

This Agreement is made under, and shall be construed in accordance with, the
internal substantive laws of the State of Ohio.
The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the Deferred Shares granted hereunder on the terms and
conditions set forth herein and in the Plan.


Date:
 
 
 
 
 
 
 



Executed in the name and on behalf of the Corporation at North Canton, Ohio as
of the ____ day of ________________________, 20____.


DIEBOLD, INCORPORATED
                            



5